UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 Central Jersey Bancorp (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): o No fee required þ Fee Computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: Common Stock, par value $0.01 per share. (2) Aggregate number of securities to which transaction applies: 9,349,901 shares of common stock;872,997 options to acquire shares of common stock; warrant to acquire 268,621 shares of common stock. (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): The maximum aggregate value was determined based on the sum of (1) 9,349,901 shares of common stock issued and outstanding multiplied by $7.50 per share, (2) options to purchase 872,997 shares of common stock multiplied by $2.13 (the difference between $7.50 and the weighted average exercise price of $5.37 per share) and (3) 268,621 shares subject to a warrant multiplied by $1.19 (the difference between $7.50 and the exercise price of $6.31 per share). The amount of the filing fee was determined by multiplying the transaction value by 0.0000713 based on Fee Rate Advisory #4 for Fiscal Year 2010 issued by the Securites and Exchange Commission on December 17, 2009. (4) Proposed maximum aggregate value of transaction: $72,303,400 (5) Total fee paid: $5,155 þ Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: [Central Jersey logo] MERGER PROPOSED – YOUR VOTE IS VERY IMPORTANT Dear Shareholder: The board of directors of Central Jersey Bancorp has called a special meeting of shareholders to be held at Branches Catering Hall, located at 123 Monmouth Road (Route 71), West Long Branch, New Jersey, on Tuesday, September 14, 2010 at 9:00 a.m., local time.The purpose of the special meeting is to approve the Agreement and Plan of Merger, dated May 25, 2010, by and among Central Jersey, Central Jersey Bank, N.A., Kearny Financial Corp. and Kearny Federal Savings Bank, pursuant to which Central Jersey will merge with a wholly-owned subsidiary of Kearny and Central Jersey Bank, N.A. will merge with and into Kearny Bank. Under the terms of the merger agreement, each shareholder of Central Jersey will receive $7.50 in cash for each share of Central Jersey common stock held.The consummation of the merger is subject to certain conditions, which include, among others, the approval of the merger agreement by Central Jersey’s shareholders and the receipt of all required regulatory approvals and the expiration of all statutory waiting periods.A complete description of the merger agreement is included in the enclosed proxy statement, and a copy of the merger agreement is annexed to the proxy statement as Annex A. The Central Jersey board of directors has approved the merger agreement and determined that the merger is fair and in the best interests of Central Jersey’s shareholders.Accordingly, the board has unanimously recommended that Central Jersey’s shareholders vote in favor of the merger agreement. It is important that your shares of Central Jersey common stock are represented at the special meeting, whether or not you attend the special meeting in person and regardless of the number of shares you own.To ensure that your shares of common stock are represented, we urge you to complete, sign, date and return your proxy card in the enclosed postage prepaid envelope.If you attend the special meeting, you may vote in person even if you have previously submitted a proxy.Your prompt attention is greatly appreciated. Very truly yours, /s/ James S. Vaccaro James S. Vaccaro Chairman, President and Chief Executive Officer CENTRAL
